Name: Commission Regulation (EEC) No 3513/83 of 13 December 1983 amending Regulation (EEC) No 368/77 on the sale by tender of skimmed-milk powder for use in feed for animals other than young calves
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  agricultural activity
 Date Published: nan

 No L 351 / 12 Official Journal of the European Communities 14. 12. 83 COMMISSION REGULATION (EEC) No 3513/83 of 13 December 1983 amending Regulation (EEC) No 368/77 on the sale by tender of skimmed-milk powder for use in feed for animals other than young calves Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Article 7 (5) thereof, Whereas Article 12 (3) of Commission Regulation (EEC) No 368/77 (3), as last amended by Regulation (EEC) No 2342/83 (4), states that if the quantity of skimmed-milk powder available in a store is less than that for which the tender was made, the contract shall be awarded for the quantity available only ; whereas in order to allow tenderers to obtain the full amount of skimmed-milk powder specified in their tenders it should be made possible for the intervention agency, in agreement with the tenderer, to designate other stores from which the quantity applied for will be made up ; whereas the Article in question should therefore be adjusted ; HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 12 (3) of Regulation (EEC) No 368/77 : 'However, by way of derogation from Article 9 (2), the intervention agency may, in agreement with the tenderer designate other stores from which the quantity specified in the tender is to be made up.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . 0 OJ No L 163, 22. 6 . 1983, p. 56. (3) OJ No L 52, 24. 2. 1977, p. 19 . M OJ No L 225, 18 . 8 . 1983, p. 11 .